Citation Nr: 0838033	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  08-05 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include an anxiety disorder, dysthymia, and post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1945 to 
August 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied entitlement to service connection for an 
unspecified psychiatric condition.  The RO in New York, New 
York, issued the veteran a statement of the case (SOC) in 
January 2008 and retains jurisdiction of the veteran's claim.

A hearing was held in September 2008 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

The issue has been re-characterized to comport to the current 
medical evidence of record.

Please note that in September 2008 the Board granted the 
veteran's motion and his appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for an acquired 
psychiatric disability, to include PTSD, due to traumatic 
events that occurred while he served in the Merchant Marines 
from March 1945 to August 1945.  At his September 2008 
hearing the veteran testified that during service he was 
frequently threatened with physical harm and harassed by 
other service members because he is Jewish and on one 
occasion when he was on shore duty he was threatened with a 
knife because of his faith.  He also testified that because 
of the large amount of ammunition on his ship, he was also 
very frightened of being blown up.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

Under 38 C.F.R. § 3.304(f)(3) (2007), if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases, and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2007).

There are special development procedures that pertain to the 
processing of claims of entitlement to service connection for 
PTSD based on personal assault.  VA has special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis.  Patton v. West, 12 Vet. 
App. 272 (1999) (citing VA Adjudication Procedural Manual 
M21-1, Part III, paragraph 5.14(c)).  These special 
evidentiary procedures for PTSD claims based on personal 
assault are now found in VA Adjudication Procedural Manual 
M21-1MR, Part III, Subpart iv., Chapter 4, Section H.

A May 2008 statement from the veteran's VA social worker 
notes that the veteran has been attending a mental hygiene 
clinic since September 2007 and that he has been diagnosed 
with PTSD that resulted from his war experience.  VA 
treatment records dated in August 2006 indicate that the 
veteran has also been diagnosed with dysthymia.  

There are a number of reasons the veteran's current claim 
must be remanded.

First, in its June 2007 rating decision the RO noted that 
none of the veteran's military records were available for 
review.  It is not clear what steps the RO took to obtain the 
veteran's service medical records (SMRs) and personnel 
records.  The Board notes that the RO did not make a formal 
finding of the unavailability of the veteran's service 
records.  Thus, the Board finds that further effort should be 
made to obtain the veteran's SMRs and personnel records.  See 
38 U.S.C.A. § 5103A (2007); 38 C.F.R. § 3.159 (2007).

Second, the veteran has stated a number of times that he was 
treated at N.Y.U. Bellevue clinic in New York, New York, for 
an anxiety disorder in 1945 or 1946 and that he was given a 
diagnosis of severe psychoneurosis at that time.  In its 
January 2008 SOC, the RO noted that the veteran did not 
provide dates of treatment at the Bellevue clinic or release 
forms, so these treatment records could not be obtained.  
However, the Board finds that further effort should be made 
to obtain these records.  See Id. 

Third, the Board notes that the veteran in this case has not 
received the required notice for his claimed acquired 
psychiatric disability, to include PTSD.  On remand, the RO 
should issue notice to the veteran explaining the evidence 
necessary to corroborate a stressor during service to support 
his claim for PTSD due to personal assault, pursuant to 38 
C.F.R. § 3.304(f).  This requirement is consistent with the 
VCAA's duty to inform the claimant of the information and 
evidence needed to substantiate the claim.  See 38 C.F.R. § 
3.159(c) (2007).

Finally, following the issuance of January 2008 SOC, in June 
2008 the RO received the above noted May 2008 social worker 
opinion.  It notes that the veteran has been diagnosed with 
PTSD, which resulted from his war experience.  This evidence 
is potentially relevant to the veteran's claim but has not 
been considered by the RO.  Applicable VA regulations require 
that pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
(SSOC) unless this procedural right is waived in writing by 
the appellant.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003); 38 
C.F.R. §§ 19.37, 20.1304(c) (2007).  As the veteran has 
specifically not waived initial RO consideration of this 
evidence and the issue of service connection for PTSD is 
inextricably intertwined with the certified issue, a remand 
to the RO is necessary.  38 C.F.R. § 19.9 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Take all steps necessary, to obtain 
the veteran's service medical records and 
personnel records and associate them with 
the record.  Note any negative responses 
and if either the veteran's personnel or 
service medical records cannot be obtained 
make a formal finding of their 
unavailability.

2.  Request all treatment records from 
N.Y.U. Bellevue, New York University 
medical facilities, and Bellevue clinic 
medical facilities in New York, New York, 
for the years 1945 and 1946.  Note any 
negative responses from any and all 
medical facilities contacted.  
Additionally, obtain all relevant non-
duplicative VA psychiatric treatment 
records and associate the records obtained 
with the claims folder.

3.  Send the veteran an appropriate 
stressor development letter.  The veteran 
should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the veteran.

The veteran should be requested to provide 
further detail concerning the claimed 
incident during which he was threatened 
with a knife or other incidents or 
harassment, verbal or physical, during 
service, to allow corroboration of the 
claimed incident(s).

4.  The RO should then review the record 
and determine whether there is sufficient 
information to attempt verification of any 
claimed stressor.  If so, the appropriate 
steps should be taken to attempt 
verification of the veteran's stressors.

5.  If any stressor is verified, or 
records indicate any in-service treatment, 
or treatment shortly following separation 
from service, specifically in 1945 or 1946 
at Bellevue clinic, for any psychiatric 
disability, the veteran should be afforded 
a VA examination to determine whether he 
has PTSD which is as likely as not related 
to a verified stressor(s) or whether it is 
as likely as not that any other current 
psychiatric disability had its onset in, 
or is otherwise related to, service.

A complete rationale for all opinions 
expressed should be provided in the 
examination report.  The claims folder 
must be made available to the examiner for 
review in conjunction with the 
examination.  

6.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated and the May 2008 VA 
social worker statement should be 
specifically discussed in the adjudication.  
If the claim remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



